NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



EDWARD W. BRONNER,                         )
                                           )
              Appellant,                   )
                                           )
v.                                         )         Case No. 2D17-2
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Thomas W. Krug,
Judge.

Edward W. Bronner, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Lynn Salemi,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              We affirm the order denying Edward Bronner's postconviction motion as it

relates to lower court case number 2012-CF-003297. We reverse the order as it relates

to lower court case numbers 2012-CF-005374 and 2012-CF-016391 and remand for
consideration of Bronner's claims in light of State v. Miller, 227 So. 3d 562, 564 (Fla.

2017).

              Affirmed in part; reversed in part.



NORTHCUTT, BLACK, and LUCAS, JJ., Concur.




                                            -2-